 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FedFirst Financial Corporation 8-K [fedfirst_8k-101811.htm]
 
Exhibit 10.1


CHANGE IN CONTROL
SEVERANCE AGREEMENT




THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”) is entered into as
of OCTOBER 14, 2011, by and between FIRST FEDERAL SAVINGS BANK (the “Bank”) and
JAMIE L. PRAH (the “Executive”) and FEDFIRST FINANCIAL CORPORATION, the holding
company for the Bank (the “Company”), as guarantor.


WHEREAS, the Executive has made significant contributions to the success of the
Bank and the Company; and


WHEREAS, the Bank and the Company wish to provide additional incentives for the
Executive to remain in the employment of the Bank and the Company.


NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.


1.           Termination after a Change in Control.


(a)           Cash benefit. Notwithstanding any other provisions in this
Agreement, if the Executive’s employment terminates involuntarily but without
Cause or voluntarily but with Good Reason, in either case within 12 months after
a Change in Control, the Bank shall make a lump-sum cash payment to the
Executive in an amount equal to three (3) times the Executive’s base salary (at
the rate in effect immediately prior to the Change in Control or, if higher, the
rate in effect when the Executive terminates employment).  Unless a delay in
payment is required under Section 1(b) of this Agreement, the payment required
under this Section 1(a) shall be made within five (5) business days after the
Executive’s employment termination.


The amount payable to the Executive hereunder shall not be reduced to account
for the time value of money or discounted to present value. If the Executive’s
employment terminates involuntarily but without Cause before the Change in
Control occurs but after discussions regarding the Change in Control commence,
then for purposes of this Agreement the Executive’s employment shall be deemed
to have terminated immediately after the Change in Control and, unless delay is
required under Section 1(b) of this Agreement, the Executive shall be entitled
to the cash benefit under this Section 1(a) within five (5) business days after
the Change in Control.


If, following a Change in Control, the Executive is offered a “Comparable
Position” by the acquirer and the Executive declines the position, the Executive
will not be entitled to any benefits under this Agreement.  For purposes of this
Agreement, a “Comparable Position” shall mean a position that would:


(i) provide the Executive with a base salary and health insurance coverage
substantially comparable in the aggregate to that provided to the Executive
prior to the Change in Control,


(ii) be in a location that would not require the Executive to increase his one
way commute by more than twenty-five (25) miles from his home as of the Change
in Control, and
 
 
 

--------------------------------------------------------------------------------

 

 
(iii) have job skill requirements and duties that are substantially comparable
to the requirements and duties of the position held by the Executive prior to
the Change in Control.


(b)            Payment of the benefit. If the Executive is a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) as of his termination of employment and the cash
severance benefit under Section 1(a) of this Agreement is considered deferred
compensation under Section 409A of the Code and an exemption from the six-month
delay requirement for specified employees under Section 409A(a)(2)(B)(i) of the
Code is not available, payment of the benefit under Section 1(a) of this
Agreement shall be delayed and shall be made to the Executive in a single lump
sum without interest on the first business day of the seventh (7th) month after
the month in which the Executive’s employment terminates.


(c)           Change in Control defined.
 
For purposes of this Agreement, a “Change in Control” means and shall be deemed
to have occurred upon the occurrence of any of the following events:
 

 
(i) 
Merger: The Company merges into or consolidates with another corporation, or
merges another corporation into the Company, and as a result, less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.




 
(ii)
Acquisition of Significant Share Ownership: There is filed, or required to be
filed, a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner(s) of 25% or more of a class of
the Company’s voting securities, but this clause (ii) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities.



 
(iii)
Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the stockholders) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or



 
(iv)
Sale of Assets: The Company sells to a third party all or substantially all of
its assets.



(d)            Involuntary termination with Cause defined. For purposes of this
Agreement involuntary termination of the Executive’s employment shall be
considered involuntary termination with Cause if the Executive shall have been
terminated for any of the following reasons:
 

 
(i) 
Executive’s personal dishonesty;




 
(ii) 
Executive’s incompetence;

 
 
 

--------------------------------------------------------------------------------

 

 

 
(iii) 
Executive’s willful misconduct;




 
(iv)
Executive’s breach of fiduciary duty involving personal profit;




 
(v) 
Executive’s intentional failure to perform the duties and responsibilities of
his position with the Company and the Bank; or




 
(vi)
Executive’s willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflects adversely on the reputation of the
Bank or the Company, any felony conviction, any violation of law involving moral
turpitude, or any violation of a final cease-and-desist order.



For purposes of this Agreement, no act or failure to act on the Executive’s part
shall be deemed to have been intentional if it was due primarily to an error in
judgment or negligence. An act or failure to act on the Executive’s part shall
be considered intentional if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in the Bank’s best
interests. Any act or failure to act based upon authority granted by resolutions
duly adopted by the board of directors or based upon the advice of counsel for
the Bank shall be conclusively presumed to be in good faith and in the Bank’s
best interests.


(e)            Voluntary termination with Good Reason defined. For purposes of
this Agreement a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if the conditions stated in both clauses
(i) and (ii) of this paragraph (e) are satisfied.


(i)          a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent.



 
(A) 
a material diminution of the Executive’s base salary,




 
(B)
a material diminution of the Executive’s authority, duties, or responsibilities,
or




 
(C) 
a change by more than twenty-five (25) miles in the geographic location at which
the Executive must perform services which would result in a longer commute in
terms of miles for the Executive.



(ii)          the Executive must give notice to the Bank of the existence of one
or more of the conditions described in clause (i) within sixty (60) days after
the initial existence of the condition, and the Bank shall have thirty (30) days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (i) must occur within six months after the initial existence of the
condition.


2.           Continuation of Benefits.


(a)            Benefits. Subject to Section 2(b) of this Agreement, if the
Executive’s employment terminates involuntarily but without Cause, or
voluntarily but for Good Reason within twelve (12) months after a Change in
Control, the Bank shall continue or cause to be continued life and health
insurance coverage substantially identical to the coverage maintained for the
Executive before termination and in accordance with the same schedule prevailing
before employment termination. The insurance coverage shall cease thirty-six
(36) months after the Executive’s termination.
 
 
 

--------------------------------------------------------------------------------

 
 
 (b)           Alternative lump-sum cash payment. If (x) under the terms of the
applicable policy or policies for the insurance benefits specified in Section
2(a) of this Agreement it is not possible to continue the Executive’s coverage,
or (y) if when employment termination occurs the Executive is a specified
employee within the meaning of Section 409A of the Code, if any of the continued
insurance coverage benefits specified in Section 2(a) of this Agreement would be
considered deferred compensation under Section 409A of the Code, and finally if
an exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available for that particular insurance benefit, instead of
continued insurance coverage under Section 2(a) of this Agreement, the Bank
shall pay or cause to be paid to the Executive in a single lump sum an amount in
cash equal to the present value of the Bank’s projected cost to maintain that
particular insurance benefit had the Executive’s employment not terminated,
assuming continued coverage for thirty-six (36) months. The lump-sum payment
shall be made within five (5) business days after employment termination or, if
the Executive is a specified employee within the meaning of Section 409A of the
Code and an exemption from the six-month delay requirement for specified
employees under Section 409A(a)(2)(B)(i) of the Code is not available, on the
first business day of the seventh month after the month in which the Executive’s
employment terminates.


3.           Termination for Which No Benefits Are Payable. Despite anything in
this Agreement to the contrary, the Executive shall be entitled to no benefits
under this Agreement if the Executive’s employment terminates with Cause, if the
Executive dies while actively employed by the Bank, or if the Executive becomes
totally disabled while actively employed by the Bank. For purposes of this
Agreement, the term “totally disabled” means that because of injury or sickness
the Executive is unable to perform the Executive’s duties. The benefits, if any,
payable to the Executive or the Executive’s beneficiary or estate relating to
the Executive’s death or disability shall be determined solely by such benefit
plans or arrangements as the Bank may have with the Executive relating to death
or disability, not by this Agreement.


4.           Term of Agreement.


(a)            The term of this Agreement shall include: (i) the initial term,
consisting of the period commencing on the date of this Agreement and ending
September 30, 2013, plus (ii) any and all extensions of the initial term made
pursuant to this Section 4.


(b)            Commencing on September 30, 2012 (the “Renewal Date”) and
continuing on each anniversary of the Renewal Date thereafter, the disinterested
members of the Boards of Directors may extend the term of this Agreement for an
additional year, unless Executive elects not to extend the term of this
Agreement by giving proper written notice.  The Board of Directors will review
the Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement term and will include the rationale and results
of its review in the minutes of the meetings.  The Board of Directors will
notify Executive as soon as possible after each annual review whether it has
determined to extend the Agreement.


(c)            Notwithstanding the foregoing, in the event the Executive
terminates employment with the Company and the Bank prior to a Change in
Control, this Agreement will terminate as of the effective date of the
Executive’s termination of employment.


 
 

--------------------------------------------------------------------------------

 


5.           Limitation of Benefits Under Certain Circumstances.  If the
payments and benefits pursuant to Sections 1 and 2 of this Agreement, either
alone or together with other payments and benefits the Executive has the right
to receive from the Bank, would constitute a “parachute payment” under Section
280G of the Code, the payments and benefits shall be reduced or revised, in the
manner determined by the Executive, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits being
non-deductible pursuant to Section 280G of the Code and subject to the excise
tax imposed under Section 4999 of the code.  The Bank’s independent public
accountants will determine any reduction in the payments and benefits; the Bank
will pay for the accountants’ opinion.  If the Bank and/or the Executive do not
agree with the accountants’ opinion, the Bank will pay to the Executive the
maximum amount of payments and benefits pursuant to Sections 1 and 2 of this
Agreement, as selected by Executive, that the opinion indicates have a high
probability of not causing any of the payments and benefits to be non-deductible
and subject to the excise tax imposed under Section 4999 of the Code.  The Bank
may also request, and the Executive has the right to demand that, a ruling from
the IRS as to whether the disputed payments and benefits have such tax
consequences.  The Bank will promptly prepare and file the request for a ruling
from the IRS, but in no event will the Bank make this filing later than thirty
(30) days from the date of the accountant’s opinion referred to above.  The
request will be subject to the Executive’s approval prior to filing; the
Executive shall not unreasonably withhold her approval.  The Bank and the
Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any IRS rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.  Nothing contained in this Agreement shall result in a reduction of
any payments or benefits to which the Executive may be entitled upon termination
of employment other than pursuant to Sections 1 and 2 hereof, or a reduction in
the payments and benefits specified below zero.


6.           This Agreement Is Not an Employment Contract. The parties hereto
acknowledge and agree that (x) this Agreement is not a management or employment
agreement and (y) nothing in this Agreement shall give the Executive any rights
or impose any obligations to continued employment by the Bank or any subsidiary
or successor of the Bank.


7.           Withholding of Taxes.  The Bank may withhold from any benefits
payable under this Agreement all Federal, state, local or other taxes as may be
required by law, governmental regulation, or ruling.


8.           Successors and Assigns.


(a)            This Agreement shall be binding upon the Bank and any successor
to the Bank, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Bank by purchase, merger,
consolidation, reorganization, or otherwise. But this Agreement and the Bank’s
obligations under this Agreement are not otherwise assignable, transferable, or
delegable by the Bank. By agreement in form and substance satisfactory to the
Executive, the Bank shall require any successor to all or substantially all of
the business or assets of the Bank expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Bank would be required
to perform had no succession occurred.


(b)            This Agreement shall inure to the benefit of and be enforceable
by the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.


(c)            This Agreement is personal in nature. Without written consent of
the other party, neither party shall assign, transfer, or delegate this
Agreement or any rights or obligations under this Agreement except as expressly
provided in this Section 8. Without limiting the generality of the foregoing,
the Executive’s right to receive payments hereunder is not assignable or
transferable, whether by pledge, creation of a security interest, or otherwise,
except for a transfer by Executive’s will or by the laws of descent and
distribution. If the Executive attempts an assignment or transfer that is
contrary to this Section 8, the Bank shall have no liability to pay any amount
to the assignee or transferee.
 
 
 

--------------------------------------------------------------------------------

 

 
9.           Notices. Any notice under this Agreement shall be deemed to have
been effectively made or given if in writing and personally delivered, delivered
by mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Bank at the time of the delivery of the notice, and
properly addressed to the Bank if addressed to the board of directors at the
Bank’s executive offices.


10.           Captions and Counterparts. The headings and subheadings in this
Agreement are included solely for convenience and shall not affect the
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement.


11.           Amendments and Waivers. No provision of this Agreement may be
modified, waived, or discharged unless the waiver, modification, or discharge is
agreed to in a writing signed by the Executive and by the Bank. No waiver by
either party hereto at any time of any breach by the other party hereto or
waiver of compliance with any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.


12.           Severability. The provisions of this Agreement are severable. The
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. Any provision held to
be invalid or unenforceable shall be reformed to the extent and solely to the
extent necessary to make it valid and enforceable.


13.           Governing Law, Jurisdiction and Forum. This Agreement shall be
construed under and governed by the internal laws of the Commonwealth of
Pennsylvania, without giving effect to any conflict of laws provision or rule
that would cause the application of the laws of any jurisdiction other than
Pennsylvania.  By entering into this Agreement, the Executive acknowledges that
the Executive is subject to the jurisdiction of both the federal and state
courts in Pennsylvania.


14.           Entire Agreement. This Agreement constitutes the entire agreement
between the Bank, the Company and the Executive concerning the subject matter.
No rights are granted to the Executive under this Agreement other than those
specifically set forth. No agreements or representations, oral or otherwise,
expressed or implied concerning the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.


15.           No Mitigation Required.  The Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor shall any profits, income, earnings, or other
benefits from any source whatsoever create any mitigation, offset, reduction, or
any other obligation on the part of the Executive hereunder or otherwise.


16.           Internal Revenue Code Section 409A.  The Bank, the Company and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with Section 409A of the Code.  If any provision of this
Agreement does not satisfy the requirements of Section 409A of the Code, the
provision shall be applied in a manner consistent with those requirements,
despite any contrary provision of this Agreement. If any provision of this
Agreement would subject the Executive to additional tax or interest under
Section 409A of the Code, the Bank shall reform the provision. However, the Bank
shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting the Executive to additional tax or
interest, and the Bank shall not be required to incur any additional
compensation expense as a result of the reformed provision. References in this
Agreement to Section 409A of the Code include rules, regulations, and guidance
of general application issued by the Department of the Treasury under Section
409A of the Code.
 
 
 

--------------------------------------------------------------------------------

 

 
17.           Source of Payments. All payments provided in this Agreement shall
be timely paid in cash or check from the general funds of the Bank.  The
Company, however, unconditionally guarantees payment and provision of all
amounts and benefits due hereunder to Executive and, if such amounts and
benefits due from the Bank are not timely paid or provided by the Bank, such
amounts and benefits shall be paid or provided by the Company.


IN WITNESS WHEREOF, the parties have executed this Change in Control Severance
Agreement as of the date first written above.


 

  FIRST FEDERAL SAVINGS BANK           /s/ Patrick G. O’Brien     Duly
Authorized Officer                       /s/ Jamie L. Prah    
Jamie L. Prah
                     
FEDFIRST FINANCIAL CORPORATION
(as guarantor)
                /s/ Patrick G. O’Brien     Duly Authorized Officer  

 
 

--------------------------------------------------------------------------------

 